NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  09-JUN-2022
                                                  07:48 AM
                                                  Dkt. 51 SO

                           NO. CAAP-XX-XXXXXXX

                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

               STATE OF HAWAI#I, Plaintiff-Appellee, v.
                  RIAN THOMPSON, Defendant-Appellant


         APPEAL FROM THE DISTRICT COURT OF THE FIRST CIRCUIT
                          (WAI#ANAE DIVISION)
                       (CASE NO. 1DTA-19-02260)

                    SUMMARY DISPOSITION ORDER
    (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)

            Defendant-Appellant Rian Thompson (Thompson) appeals

from the Notice of Entry of Judgment and/or Order and

Plea/Judgment entered on September 25, 2020 (Judgment), in the

District Court of the First Circuit, Wai#anae Division (District

Court).1

            On July 15, 2019, Thompson was charged by complaint

with Operating a Vehicle Under the Influence of an Intoxicant, in

violation of Hawaii Revised Statutes (HRS) § 291E-61(a)(1) and/or

(a)(3) (Supp. 2018).2      On February 14, 2020, Thompson moved to

     1
            The Honorable Sherri-Ann L. Iha presided.
     2
            HRS § 291E-61(a) provides, in part:
                  HRS § 291E-61 Operating a vehicle under the
            influence of an intoxicant (a) A person commits the
            offense of operating a vehicle under the influence of
            an intoxicant if the person operates or assumes actual
                                                                (continued...)
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


dismiss the case pursuant to Hawai#i Rules of Penal Procedure

(HRPP) Rule 48 and/or his constitutional speedy trial rights.           On

September 25, 2020, the District Court dismissed the case without

prejudice.

           Thompson raises a single point of error on appeal,

contending that the District Court erred in dismissing the case

without prejudice, instead of with prejudice.          Thompson further

contends that, at the very least, the case should be vacated and

remanded for appropriate findings.
           Plaintiff-Appellee State of Hawai#i (the State) argues

that the District Court did not abuse its discretion in

dismissing the case without prejudice.         However, the State

acknowledges that the District Court did not state that it

considered the Estencion3 factors and then clearly articulate its

findings on the record.

           Upon careful review of the record and the briefs

submitted by the parties, and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Thompson's point of error as follows:

           HRPP Rule 48(b) provides that "the court shall, on

motion of the defendant, dismiss the charge, with or without



     2
      (...continued)
           physical control of a vehicle:
                 (1)   While under the influence of alcohol in an
                       amount sufficient to impair the person's
                       normal mental faculties or ability to care
                       for the person and guard against casualty;
                 . . . .
                 (3)   With .08 or more grams of alcohol per two
                       hundred ten liters of breath[.]
     3
           See State v. Estencion, 63 Haw. 264, 625 P.2d 1040 (1981).

                                     2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


prejudice in its discretion, if trial is not commenced within"

the time required by HRPP Rule 48.         "[I]n determining whether to

dismiss a charge with or without prejudice under HRPP Rule 48(b),

the trial court must not only consider the Estencion factors, but

must also clearly articulate the effect of the Estencion factors

and any other factor it considered in rendering its decision."

State v. Hern, 133 Hawai#i 59, 64, 323 P.3d 1241, 1246 (App.

2013) (citation omitted).       In addition, a trial court has the

inherent power in criminal cases to "dismiss a case on its own
motion for failure to prosecute with due diligence" with or

without prejudice, but must issue written findings articulating

the reasons for its decision to dismiss with or without

prejudice.    See State v. Mageo, 78 Hawai#i 33, 37-38, 889 P.2d

1092, 1096-97 (App. 1995) (citations omitted).           Indeed, the trial

court must consider the appropriate factors, which depend upon

the grounds for dismissal.       See id. at 37, 889 P.2d at 1096

(dismissal with or without prejudice for want of prosecution

requires a "balancing of the interest of the state against

fundamental fairness to a defendant with the added ingredient of

the orderly functioning of the court system" (quoting State v.

Moriwake, 65 Haw. 47, 56, 647 P.2d 705, 712 (1982)) (internal

quotation marks and brackets omitted),4 see also Estencion, 63


      4
            The factors that the trial court should consider in maintaining
this balance include:
            (1) the severity of the offense charged; (2) the
            number of prior mistrials and the circumstances of the
            jury deliberation therein, so far as is known; (3) the
            character of prior trials in terms of length,
            complexity and similarity of evidence presented;
            (4) the likelihood of any substantial difference in a
                                                                (continued...)

                                      3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER


Haw. at 269, 625 P.2d at 1044 (dismissal with or without

prejudice for violation of HRPP Rule 48 requires consideration

of:   "the seriousness of the offense; the facts and the

circumstances of the case which led to the dismissal; and the

impact of a reprosecution on the administration of this chapter

and on the administration of justice").

            Here, the District Court did not enter findings in

support of its decision to dismiss the case without prejudice and

the record in this case is inadequate for this court to
meaningfully review whether the District Court properly exercised

its discretion.

            Therefore, the District Court's September 25, 2020

Judgment is vacated, and this case is remanded to the District

Court to enter appropriate findings.

            DATED: Honolulu, Hawai#i, June 9, 2022.

On the briefs:                            /s/ Katherine G. Leonard
                                          Presiding Judge
Richard L. Holcomb,
for Defendant-Appellant.                  /s/ Keith K. Hiraoka
                                          Associate Judge
Stephen K. Tsushima,
Deputy Prosecuting Attorney,              /s/ Karen T. Nakasone
City and County of Honolulu,              Associate Judge
for Plaintiff-Appellee.




      4
       (...continued)
            subsequent trial, if allowed; (5) the trial court's
            own evaluation of relative case strength; and (6) the
            professional conduct and diligence of respective
            counsel, particularly that of the prosecuting
            attorney.
Moriwake, 65 Haw. at 56, 647 P.2d at 712-13 (citation omitted).

                                      4